26 F.3d 131
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Guillermo OCHOA-GARCIA, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 93-70220.
United States Court of Appeals, Ninth Circuit.
Submitted June 9, 1994.*Decided June 13, 1994.

Before:  D.W. NELSON, BEEZER and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
The Board of Immigration Appeals ("BIA") acted within its discretion in denying Ochoa-Garcia's request for a section 212(c) waiver.  It considered adverse and positive factors, AR 3-5, including evidence of Ochoa-Garcia's rehabilitation, id. at 4, and remorse, id. at 4-5, and then properly gave "reasons for denying relief ... [which] reflect[ed] the BIA's consideration of all relevant factors,"  Dragon v. INS, 748 F.2d 1304, 1306 (9th Cir.1984).  In particular, the BIA found a "pattern of continuing serious acts of criminal misconduct since 1979," AR 3, corroborated by an FBI criminal history report, id. at 4.  We find no error here.


3
Nor is there any point in remanding so Ochoa can present mitigating evidence to the Board.  From the fact that the BIA found unusual or outstanding equities through his residence and family ties, id. at 3-5, it is clear he already has had the opportunity to do so.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3